EXHIBIT 10.1

FOURTH AMENDMENT TO CREDIT AGREEMENT

This FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made and entered
into as of this 3rd day of October, 2006, by and among FOREST CITY RENTAL
PROPERTIES CORPORATION, an Ohio corporation (the “Borrower”), KEYBANK NATIONAL
ASSOCIATION, as Administrative Agent (the “Administrative Agent”), NATIONAL CITY
BANK, as Syndication Agent (the “Syndication Agent” and, together with the
Administrative Agent, the “Agents”), BANK OF AMERICA, N. A. and LASALLE BANK
NATIONAL ASSOCIATION, as Co-Documentation Agents, and the banks party to the
Credit Agreement (as hereinafter defined) as of the date hereof (collectively,
the “Banks” and individually a “Bank”). Capitalized terms not otherwise defined
herein shall have the respective meanings attributed to them in the Credit
Agreement, as hereinafter defined.

W I T N E S S E T H:

WHEREAS, the Borrower, the Banks and the Agents have previously entered into a
certain Credit Agreement, dated as of March 22, 2004, as amended by that certain
First Amendment to Credit Agreement, dated as of January 19, 2005, as further
amended by that certain Second Amendment to Credit Agreement, dated as of
April 7, 2005, and as further amended by that certain Third Amendment to Credit
Agreement, dated as of June 30, 2006, in each case, among the Borrower, the
Banks and the Agents (as so amended, the “Credit Agreement”); and

WHEREAS, in connection with the Credit Agreement, Forest City Enterprises, Inc.
(the “Parent”) made and entered into a certain Guaranty of Payment of Debt in
favor of the Agents and the Banks, dated as of March 22, 2004, as amended by
that certain First Amendment to Guaranty of Payment of Debt, dated as of
January 19, 2005, as further amended by that certain Second Amendment to
Guaranty of Payment of Debt, dated as of April 7, 2005, as further amended by
that certain Third Amendment of Guaranty of Payment of Debt, dated as of
June 30, 2006 and as further amended by that certain Fourth Amendment to
Guaranty of Payment of Debt, dated as of the date hereof (as so amended, the
“Guaranty”); and

WHEREAS, the Borrower, the Banks and the Agents desire to make certain
amendments to the Credit Agreement to acknowledge and allow the Parent to incur
additional Indebtedness of up to $287,500,000, subject to the terms and
conditions contained herein and in the Fourth Amendment to Guaranty (as defined
below); and

WHEREAS, the Banks and the Agents are willing to amend the Credit Agreement and
the Guaranty, on the respective terms and conditions set forth herein and in the
Fourth Amendment to Guaranty of Payment of Debt of even date herewith (the
“Fourth Amendment to Guaranty”), respectively, and such terms and conditions are
agreeable to the Borrower and to the Parent.

NOW, THEREFORE, it is mutually agreed as follows:

1. AMENDMENT TO ARTICLE I OF THE CREDIT AGREEMENT. Article I of the Credit
Agreement shall be amended as follows:

(a) Addition of Definition of “Puttable Notes Hedge and Warrant Transactions".
Section 1 of the Credit Agreement shall be amended by adding in its appropriate
alphabetical place, the following definition for “Puttable Notes Hedge and
Warrant Transactions”:

“Puttable Notes Hedge and Warrant Transactions” shall mean the purchased call
option and warrant transactions that may be entered into from time to time by
the Parent, with respect to its common stock, in connection with the 2006
Puttable Senior Notes.

(b) Addition of Definition of “2006 Indenture". Article 1 of the Credit
Agreement shall be amended by adding in its appropriate alphabetical place, the
following definition for “2006 Indenture”:

“2006 Indenture” shall mean the indenture dated as of October 10, 2006, between
the Parent and The Bank of New York Trust Company, N. A., as indenture trustee,
relating to the 2006 Puttable Senior Notes.

(c) Addition of Definition of “2006 Puttable Senior Notes". Article 1 of the
Credit Agreement shall be amended by adding in its appropriate alphabetical
place, the following definition for “2006 Puttable Senior Notes”:

“2006 Puttable Senior Notes” shall mean the puttable equity-linked senior notes
of the Parent to be issued on or about October 10, 2006, pursuant to the 2006
Indenture, in an original aggregate principal amount of up to $287,500,000.

2. AMENDMENT TO SECTION 8.16 OF THE CREDIT AGREEMENT. Section 8.16 of the Credit
Agreement shall be amended by deleting it in its entirety and replacing it with
the following:

SECTION 8.16. SENIOR NOTES; 2006 PUTTABLE SENIOR NOTES. (a) The Borrower shall
not alter, amend, change or modify the terms of any of the Senior Notes (i) to
allow the maturity date of any of the Senior Notes to be less than ten
(10) years from the respective date of issue, (ii) to provide for payment of
interest under any of the Senior Notes more frequently than quarterly, or
(iii) to modify the redemption provisions contained therein, including adding
additional redemption provisions.

(b) The Borrower shall not alter, amend, change or modify the terms of any of
the 2006 Puttable Senior Notes (i) to allow the maturity of any of the 2006
Puttable Senior Notes to be less than five (5) years from the date of issue,
(ii) to provide for payment of interest under any of the 2006 Puttable Senior
Notes more frequently than quarterly, (iii) to provide additional circumstances
pursuant to which holders of the 2006 Puttable Senior Notes may put their Notes
to the Parent or to increase the put rate available to such holders, other than
as provided in the 2006 Indenture in effect as of the date hereof, or (iv) to
permit the Parent to redeem the 2006 Puttable Senior Notes prior to their
maturity.

3. REPRESENTATIONS AND WARRANTIES. The Borrower represents and warrants to the
Agents and each of the Banks as follows:

(a) INCORPORATION OF REPRESENTATIONS AND WARRANTIES. Each and every
representation and warranty made by the Borrower in Article IX of the Credit
Agreement is incorporated herein as if fully rewritten herein at length and is
true, correct and complete as of the date hereof (after giving effect to any
revisions to Schedule 9.22 or Schedule 9.23 that may have been delivered to the
Agents on or before the Amendment Closing Date (as hereinafter defined)).

(b) REQUISITE AUTHORITY. The Borrower has all requisite power and authority to
execute and deliver and to perform its obligations in respect of this Amendment
and each and every other agreement, certificate, or document required by this
Amendment. The Borrower has all requisite power and authority to perform its
obligations under the Credit Agreement as amended by this Amendment.

(c) DUE AUTHORIZATION; VALIDITY. The Borrower has taken all necessary action to
authorize the execution, delivery, and performance by it of this Amendment and
every other instrument, document, and certificate relating thereto. This
Amendment has been duly executed and delivered by the Borrower and is the legal,
valid, and binding obligation of the Borrower enforceable against it in
accordance with its terms.

(d) NO CONSENT. No consent, approval, or authorization of, or registration with,
any governmental authority or other Person is required in connection with the
execution, delivery and performance of this Amendment and the transactions
contemplated hereby.

(e) NO DEFAULTS.  After giving effect to this Amendment, no event has occurred
and no condition exists which, with the giving of notice or the lapse of time,
or both, would constitute an Event of Default or Possible Default under the
Credit Agreement.

4. CONDITIONS TO EFFECTIVENESS OF AMENDMENT.

(a) CLOSING CONDITIONS. Except as otherwise expressly provided in this
Amendment, prior to or concurrently with the Amendment Closing Date (as
hereinafter defined), and as conditions precedent to the effectiveness of the
waiver and the amendments to the Credit Agreement provided for herein, the
following actions shall be taken, all in form and substance satisfactory to the
Agents and the Banks and their respective counsel:

(i) LOAN DOCUMENTS AND CORPORATE DOCUMENTS. The Borrower shall deliver or cause
to be delivered to the Agents and the Banks the following documents, in all
cases duly executed, and delivered by the Borrower and/or the Parent, and/or
certified, as the case may be:

(1) Certified copy of the resolutions of the board of directors of the Borrower
evidencing approval of the execution, delivery and performance of this
Amendment;

(2) Certified copy of the resolutions of the board of directors of the Parent
evidencing approval of the execution, delivery and performance of the Fourth
Amendment to Guaranty and the 2006 Senior Puttable Notes, 2006 Indenture and the
Puttable Hedge and Warrant Transactions (as defined in the Guaranty);

(3) Copies of the 2006 Indenture, the form of the 2006 Senior Puttable Notes and
each document evidencing the Puttable Hedge and Warrant Transactions (as defined
in the Guaranty), in each case, duly executed by each of the parties thereto,
certified as being true, accurate and complete by the secretary or assistant
secretary of the Parent;

(4) A good standing certificate, dated as of a recent date, from the State of
Ohio for the Borrower;

(5) A good standing certificate, dated as of a recent date, from the State of
Ohio for the Parent;

(6) A certificate of the secretary or assistant secretary of the Borrower
certifying the names of the officers of the Borrower authorized to sign this
Amendment, together with the true signatures of such officers;

(7) A certificate of the secretary or assistant secretary of the Parent
certifying the names of the officers of the Parent authorized to sign the Fourth
Amendment to Guaranty, together with the true signatures of such officers;

(8) Counterparts of this Amendment, executed and delivered by the Borrower, the
Agents, and the Banks and of the Parent’s Acknowledgement of this Amendment
executed and delivered by the Parent;

(9) Copies of the Articles of Incorporation and Code of Regulations of the
Borrower, certified by the secretary or the assistant secretary of the Borrower
as being true and complete as of the Amendment Closing Date;

(10) Copies of the Articles of Incorporation and Code of Regulations of the
Parent, certified by the secretary or the assistant secretary of the Parent as
being true and complete as of the Amendment Closing Date;

(11) Counterparts of the Fourth Amendment to Guaranty, executed and delivered by
the Parent, the Agents and the Banks; and

(12) A certificate of the secretary or assistant secretary of the Borrower and
the Parent certifying that as of the date of this Amendment and after giving
effect to this Amendment and to the incurrence of the Indebtedness under the
2006 Senior Puttable Notes and the Puttable Hedge and Warrant Transactions, no
Event of Default or Possible Default exists or will exist under the Credit
Agreement, as amended hereby, or the Guaranty, as amended by the Fourth
Amendment to Guaranty.

(ii) OPINION OF COUNSEL FOR PARENT. The Borrower shall deliver or caused to be
delivered to the Agents and the Banks a favorable opinion of counsel for the
Parent as to the due authorization, execution, and delivery, and legality,
validity and enforceability of the Fourth Amendment to Guaranty, the 2006
Indenture, the 2006 Senior Puttable Notes and the Puttable Hedge and Warrant
Transactions (as defined in the Guaranty) and such other matters as the Agents
or the Banks may request.

(iii) OPINION OF COUNSEL FOR BORROWER. The Borrower shall deliver or caused to
be delivered to the Agents and the Banks a favorable opinion of counsel for the
Borrower as to the due authorization, execution, and delivery, and legality,
validity and enforceability of this Amendment and such other matters as the
Agents or the Banks may request.

(iv) PAYMENT OF FEES TO BANKS. On or before the Amendment Closing Date, the
Borrower shall have paid to the Agents and the Banks all costs, fees and
expenses incurred by them through the Amendment Closing Date in the preparation,
negotiation and execution of this Amendment and the Fourth Amendment to Guaranty
(including, without limitation, the reasonable legal fees and expenses of
Thompson Hine LLP). The Borrower shall pay an amendment fee to the
Administrative Agent for distribution to the Banks that have approved this
Amendment and the Fourth Amendment to Guaranty in the amount agreed to among the
Agents and the Borrower.

(v) REVISED SCHEDULES. If necessary to make the representations and warranties
contained in Section 3(a) above true, correct and complete, the Borrower shall
have delivered to the Agents and the Banks a new Schedule 9.22 and/or
Schedule 9.23.

(b) DEFINITION. The “Amendment Closing Date” shall mean the date this Amendment
is executed and delivered by the Borrower, the Banks and the Agents and all the
conditions set forth in subsection (a) of this Section 4 have been satisfied or
waived in writing by the Agents.

5. NO WAIVER. Except as otherwise expressly provided herein, the execution and
delivery of this Amendment by the Agents and the Banks shall not (a) constitute
a waiver or release of any obligation or liability of the Borrower under the
Credit Agreement as in effect prior to the effectiveness of this Amendment or as
amended hereby, (b) waive or release any Event of Default or Possible Default
existing at any time, (c) give rise to any obligation on the part of the Agents
and the Banks to extend, modify or waive any term or condition in the Credit
Agreement or any of the other Related Writings, or (d) give rise to any defenses
or counterclaims to the right of the Agents and the Banks to compel payment of
the Debt or to otherwise enforce their rights and remedies under the Credit
Agreement and Related Writings.

6. EFFECT ON OTHER PROVISIONS. Except as expressly amended by this Amendment,
all provisions of the Credit Agreement continue unchanged and in full force and
effect and are hereby confirmed and ratified. All provisions of the Credit
Agreement shall be applicable to this Amendment.

7. EXECUTION IN COUNTERPARTS. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute but one and the same agreement. Delivery of an
executed counterpart of a signature page to this Amendment by telecopier shall
be effective as delivery of a manually executed counterpart of this Amendment.

8. GOVERNING LAW. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of Ohio, without regard to its principles
of conflict of laws.

[Remainder of page intentionally left blank.]

1

S.CONT

IN WITNESS WHEREOF, the parties hereto, each by an officer thereunto duly
authorized, have caused this Fourth Amendment to Credit Agreement to be executed
and delivered as of the date first above written.

FOREST CITY RENTAL PROPERTIES

CORPORATION

By:/s/ CHARLES A. RATNER

Title: Chairman of the Board

KEYBANK NATIONAL ASSOCIATION,

Individually and as Administrative Agent

By: /s/ JOSHUA K. MAYERS

Title: Assistant Vice President

NATIONAL CITY BANK, Individually and

as Syndication Agent

By: /s/ ANTHONY J. DIMARE

Title: Senior Vice President

THE HUNTINGTON NATIONAL BANK

By: /s/ RYAN TERRANO

Title: Vice President

U.S. BANK NATIONAL ASSOCIATION

By: /s/ DENNIS J. REDPATH

Title: Senior Vice President

COMERICA BANK

     
By:
  /s/ ADAM SHEETS
 
 

Title: Account Office
 


(Signature page to Fourth Amendment to Credit Agreement)

FIRST MERIT BANK

By: /s/ JOHN F. NEUMANN

Title: Senior Vice President

MANUFACTURERS AND TRADERS

TRUST COMPANY

By: /s/ BRIAN D. BEITZ

Title: Vice President

FIFTH THIRD BANK

By: /s/ R. C. LANCTOT

Title: Vice President

BANK OF AMERICA, N. A.

By: /s/ JAMES J. MAGALDI

Title: Senior Vice President

BANK OF MONTREAL

By: /s/ VIRGINIA NEALE

Title: Vice President

CHARTER ONE BANK, N.A.

By: /s/ MICHELE S. JAWYN

Title: Vice President

(Signature page to Fourth Amendment to Credit Agreement)

2

CONSENT OF GUARANTOR

FOREST CITY ENTERPRISES, INC., an Ohio corporation, Guarantor under that certain
Guaranty of Payment of Debt issued on or about March 22, 2004, as amended by
that certain First Amendment to Guaranty of Payment of Debt, dated as of
January 19, 2005, as further amended by that certain Second Amendment to
Guaranty of Payment of Debt, dated as of April 7, 2005, as further amended by
that certain Third Amendment to Guaranty of Payment of Debt, dated as of
June 30, 2006, and as further amended by that certain Fourth Amendment to
Guaranty of Payment of Debt, dated as of October 3, 2006 (as so amended, the
“Guaranty of Payment of Debt”) to and in favor of the Agents and the Banks in
respect of, inter alia., the indebtedness of FOREST CITY RENTAL PROPERTIES
CORPORATION under the Credit Agreement referenced in the foregoing Fourth
Amendment to Credit Agreement, hereby acknowledges that it consents to the
foregoing Fourth Amendment to Credit Agreement and confirms and agrees that its
Guaranty of Payment of Debt, as amended to the date hereof, is and shall remain
in full force and effect with respect to the Credit Agreement as in effect prior
to, and from and after, the amendment thereof pursuant to the foregoing Fourth
Amendment to Credit Agreement.

Dated: October 3, 2006 FOREST CITY ENTERPRISES, INC.

By: /s/ CHARLES A. RATNER
Title: Chief Executive Officer and President


3